Citation Nr: 0303386	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-18 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the right eye.

2.  Entitlement to service connection for residuals of a 
fracture of the great toe.

(The matters of entitlement to service connection for 
residuals of frostbite of the feet, for bilateral hearing 
loss disability, and for a psychiatric disability to include 
post-traumatic stress disorder (PTSD) will be the subjects of 
a later decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945 and from September 1948 to March 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of 
frostbite of the feet, for bilateral hearing loss disability 
and for a psychiatric disability to include PTSD pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide any notice of the development required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.

The issues on appeal include entitlement to service 
connection for residuals of injury to the right eye.  In the 
course of the appeal the veteran has indicated that he is not 
in fact certain which eye was injured and has submitted 
evidence pertinent to the left eye.  Thus, the matter of 
entitlement to service connection for residuals of injury to 
the left eye is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  A right eye cataract was first shown decades after 
service and is not etiologically related thereto; the veteran 
has no other current right eye disability.

3.  The veteran has no current disability residual to a 
fracture of the great toe.


CONCLUSIONS OF LAW

1.  A right eye disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  A right great toe disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through a statement of the case and 
supplements thereto, the veteran has been informed of the 
requirements for the benefits sought on appeal, the evidence 
considered by VA, and the reasons for the determinations made 
relevant to the issues decided herein.  In a letter dated in 
August 2001, the veteran was informed that he should identify 
or submit evidence relevant to his claimed disabilities.  In 
that letter the veteran was informed of the enactment of the 
VCAA, the information needed from him to enable the RO to 
obtain evidence in support of his claims, the assistance that 
VA would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  Also, the 
supplemental statement of the case issued in January 2002 
includes recitation of the regulations implementing the VCAA.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board recognizes that it is presumed that the veteran's 
service records have been lost in the 1973 fire at the 
National Personnel Records Center (NPRC) facility located in 
St. Louis, Missouri.  VA has documented attempts to obtain 
additional service records, but searches made through 
official channels have been unsuccessful, with the exception 
of one clinical record cover sheet that has been associated 
with the claims file.  The claims file contains post-service 
records of medical treatment identified as relevant by the 
veteran.  Moreover, the claims file contains the reports of 
VA examinations pertinent to the existence of the veteran's 
claimed disabilities.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's honorable service includes service with the 
United States Army during World War II.  His military 
occupational specialty during World War II was cannoneer.  He 
participated in campaigns in Normandy, Northern France, 
Ardennes, Rhineland and Central Europe and is in receipt of 
medals and awards to include the Silver Star in lieu of five 
Bronze Service Stars.  

The veteran's complete service records are unavailable.  
Through alternate sources, VA has obtained a clinical record 
cover sheet dated in May 1949.  At that time the veteran was 
noted to have been hospitalized at a civilian hospital for 
injury to the right knee and a laceration of the left eyelid, 
incurred in a motor vehicle accident in Virginia.

The veteran appeared for a VA examination in September 1970.  
He reported having injured his right hip in 1958 after having 
worked in a coal mine for 10 years.  He was seen in reference 
to hip and back complaints.  He made no complaints and the 
examination report includes no findings relevant to the eyes.  
The examination report notes that the feet were "not 
remarkable."

The claims file contains records from S.S. Tholpady, M.D., 
dated from 1997 to 1998.  In February 1998, the veteran 
appeared for a check up relevant to a sore throat.  Dr. 
Tholpady noted mild degenerative changes in the 
musculoskeletal system at that time, without noting 
abnormalities of the eyes or any clinical findings specific 
to the great toe.  Dr. Tholpady listed diagnoses to include 
musculoskeletal pain of long-standing, degenerative 
osteoarthritis; and status post injury to the left eye due to 
shrapnel with decreased vision.

In April 1999 the veteran presented for VA examinations.  At 
a cold injury protocol examination, the examiner noted the 
veteran's history of periodic numbness in the right great 
toe, which the veteran attributed to a fracture incurred in 
1944.  The examiner noted a full range of motion of that 
digit, without evidence of neurologic defects.  In connection 
with examination of the feet, the examiner again noted the 
veteran's history, but noted no limitations or overt 
deformities on examination.  X-rays showed minimal bilateral 
hallux valgus, without other bone abnormalities.

In connection with eye examination in April 1999, the VA 
examiner noted that the veteran had no real visual 
complaints.  The veteran gave a history of having had an eye 
injury with a foreign body in 1944.  The veteran stated that 
he was unable to remember which eye was affected.  The 
veteran also stated that he did not believe it permanently 
affected his vision.  At the time of examination in 1999, the 
veteran had near vision correctable to nearly 20/20 
bilaterally and far vision correctable to 20/25 bilaterally.  
There was no evidence of diplopia, limited visual fields, 
restricted extraocular movements, or defects affecting the 
lids, lashes, corneas or conjunctivae.  The maculae and 
peripheries were clear.  There was nuclear sclerosis 
bilaterally; the impression was early cataracts bilaterally.

Analysis

The Board begins by acknowledging the veteran's honorable 
service during World War II, to include the fact that the 
veteran's military occupational specialty was cannoneer and 
that he is shown to have participated in combat campaigns.  
Based on such service, as well as the fact that the veteran's 
service medical records are presumed to have been destroyed 
while in Federal custody, the Board will accept the veteran's 
report of having incurred injuries to the right great toe and 
right eye during active military service.  The Board 
emphasizes, however, that the questions of whether the 
veteran currently manifests chronic disabilities of the right 
great toe and right eye, and whether such disabilities are 
related to service, require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay 
person the veteran's own opinions are not competent to 
establish the requisite medical diagnoses or opinions as to 
causation, notwithstanding his combat status.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Right Eye

Although complete service medical records are not available, 
the veteran himself admits to a lack of clarity with respect 
to which eye was injured in service.  The only service 
medical evidence obtained shows injury to the left eyelid, 
not to the right eye, and further indicates that the nature 
of such was a laceration to the left eyelid obtained in a 
motor vehicle accident and not injury as a result of a 
shrapnel wound.  The Board also notes the absence of any 
right eye complaints for decades after service, to include in 
connection with VA examination conducted in September 1970.  
Post-service medical evidence includes note only of the 
veteran's history of a left eye shrapnel wound resulting in 
vision loss.  The only diagnosis pertinent to the right eye 
is the VA examiner's finding of bilateral cataracts.  That 
examiner did not relate such to the veteran's history of in-
service injury.  Nor is there other competent medical 
evidence showing that that the veteran has any diagnosed 
disability of the right eye residual to an in-service injury.  
The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107.

Great Toe

The claims file contains VA examination evidence dated in 
1970 and in 1999.  Notably, the 1970 examination report notes 
the veteran's feet to be unremarkable.  The medical evidence 
for the period prior to the filing of the veteran's 1999 
claim is also negative for complaints or abnormal findings 
pertinent to the right great toe.  Moreover, although VA 
examinations in 1999 revealed the presence of bilateral 
hallux valgus, a fungus on the bottom of the feet and a 
toenail condition, clinical examination and diagnostic 
testing were negative for residuals of a fracture or any 
other trauma of the right great toe.  The VA examiners 
specifically noted no abnormalities of the right great toe 
joint, to include no motion limitation, no neurologic 
deficit, and no X-ray evidence of changes residual to injury 
in that joint.  There is no competent evidence of the 
existence of a great right toe disability in the current 
record.  Absent such, there is no valid claim of entitlement 
to service connection.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a shrapnel 
wound of the right eye is denied.

Entitlement to service connection for residuals of a fracture 
of the great toe is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

